UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:9/30 Date of reporting period: 6/30/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2011(Unaudited) DWS Small Cap Core Fund Shares Value ($) Common Stocks 99.5% Consumer Discretionary 11.6% Auto Components 0.6% Dana Holding Corp.* Standard Motor Products, Inc. Distributors 0.1% Core-Mark Holding Co., Inc.* Diversified Consumer Services 0.3% Mac-Gray Corp. Pre-Paid Legal Services, Inc.* Hotels Restaurants & Leisure 1.8% Ameristar Casinos, Inc. Biglari Holdings, Inc.* Brinker International, Inc. Carrols Restaurant Group, Inc.* Domino's Pizza, Inc.* Einstein Noah Restaurant Group, Inc. Multimedia Games Holding Co., Inc* Penn National Gaming, Inc.* Red Robin Gourmet Burgers, Inc.* Household Durables 0.4% CSS Industries, Inc. iRobot Corp.* Lifetime Brands, Inc. Tempur-Pedic International, Inc.* Tupperware Brands Corp. Leisure Equipment & Products 1.6% Arctic Cat, Inc.* Brunswick Corp. JAKKS Pacific, Inc.* Johnson Outdoors, Inc. "A"* Polaris Industries, Inc. Media 0.3% AH Belo Corp. "A" Fisher Communications, Inc.* Interpublic Group of Companies, Inc. Multiline Retail 1.0% Dillard's, Inc. "A" Specialty Retail 4.7% Aaron's, Inc. Ann, Inc.* Ascena Retail Group, Inc.* bebe stores, inc. Dick's Sporting Goods, Inc.* DSW, Inc. "A"* Foot Locker, Inc. Limited Brands, Inc. Lithia Motors, Inc. "A" Pier 1 Imports, Inc.* Shoe Carnival, Inc.* Stage Stores, Inc. The Finish Line, Inc. "A" Ulta Salon, Cosmetics & Fragrance, Inc.* Textiles, Apparel & Luxury Goods 0.8% Crocs, Inc.* Fossil, Inc.* Iconix Brand Group, Inc.* Movado Group, Inc. Perry Ellis International, Inc.* Consumer Staples 3.5% Beverages 0.1% Constellation Brands, Inc. "A"* National Beverage Corp. Food & Staples Retailing 0.1% Susser Holdings Corp.* Village Super Market, Inc. "A" Food Products 1.7% B&G Foods, Inc. Dole Food Co., Inc.* Fresh Del Monte Produce, Inc. Imperial Sugar Co. John B. Sanfilippo & Son, Inc.* Omega Protein Corp.* Seneca Foods Corp. "A"* Smithfield Foods, Inc.* Household Products 0.3% Central Garden & Pet Co. "A"* Personal Products 1.3% Elizabeth Arden, Inc.* Herbalife Ltd. Nature's Sunshine Products, Inc.* Energy 9.0% Energy Equipment & Services 3.4% Complete Production Services, Inc.* Dresser-Rand Group, Inc.* Newpark Resources, Inc.* Oceaneering International, Inc. Patterson-UTI Energy, Inc. PHI, Inc. (Non Voting)* Pioneer Drilling Co.* SEACOR Holdings, Inc. Tesco Corp.* Union Drilling, Inc.* Oil, Gas & Consumable Fuels 5.6% Bill Barrett Corp.* Delek US Holdings, Inc. Marathon Oil Corp. PetroQuest Energy, Inc.* REX American Resources Corp.* Rosetta Resources, Inc.* Stone Energy Corp.* Tesoro Corp.* Valero Energy Corp. W&T Offshore, Inc. Financials 15.1% Capital Markets 1.5% American Capital Ltd.* Calamos Asset Management, Inc. "A" E*TRADE Financial Corp.* Oppenheimer Holdings, Inc. "A" optionsXpress Holdings, Inc. TICC Capital Corp. Virtus Investment Partners, Inc.* Commercial Banks 5.3% Associated Banc-Corp. Cathay General Bancorp. Century Bancorp., Inc. "A" Enterprise Financial Services Corp. First BanCorp. - North Carolina First Citizens BancShares, Inc. "A" First Community Bancshares, Inc. First Interstate BancSystem, Inc. "A" First Merchants Corp. First Midwest Bancorp., Inc. KeyCorp Lakeland Bancorp., Inc. MainSource Financial Group, Inc. MidWestOne Financial Group, Inc. National Penn Bancshares, Inc. Peoples Bancorp., Inc. Pinnacle Financial Partners, Inc.* PrivateBancorp., Inc. Regions Financial Corp. Southwest Bancorp., Inc.* StellarOne Corp. Susquehanna Bancshares, Inc. Virginia Commerce Bancorp., Inc.* WesBanco, Inc. Zions Bancorp. Consumer Finance 0.3% Credit Acceptance Corp.* First Cash Financial Services, Inc.* World Acceptance Corp.* Diversified Financial Services 0.9% ASTA Funding, Inc. Compass Diversified Holdings (Limited Partnership) Interactive Brokers Group, Inc. "A" MarketAxess Holdings, Inc. NewStar Financial, Inc.* Portfolio Recovery Associates, Inc.* Insurance 2.2% American Safety Insurance Holdings Ltd.* Aspen Insurance Holdings Ltd. Crawford & Co. "B" Erie Indemnity Co. "A" FBL Financial Group, Inc. "A" Infinity Property & Casualty Corp. Maiden Holdings Ltd. Reinsurance Group of America, Inc. White Mountains Insurance Group Ltd. Real Estate Investment Trusts 4.5% Anworth Mortgage Asset Corp. (REIT) Ashford Hospitality Trust (REIT) Capstead Mortgage Corp. (REIT) Getty Realty Corp. (REIT) MFA Financial, Inc. (REIT) National Health Investors, Inc. (REIT) Rayonier, Inc. (REIT) Winthrop Realty Trust (REIT) Thrifts & Mortgage Finance 0.4% Bank Mutual Corp. BankFinancial Corp. Berkshire Hills Bancorp., Inc. ESSA Bancorp., Inc. First Financial Holdings, Inc. United Financial Bancorp., Inc. Westfield Financial, Inc. Health Care 12.7% Biotechnology 0.9% Cubist Pharmaceuticals, Inc.* SciClone Pharmaceuticals, Inc.* SuperGen, Inc.* Health Care Equipment & Supplies 1.2% The Cooper Companies, Inc. Health Care Providers & Services 7.1% Allied Healthcare International, Inc.* AMERIGROUP Corp.* Continucare Corp.* Coventry Health Care, Inc.* Ensign Group, Inc. Five Star Quality Care, Inc.* Health Net, Inc.* Healthspring, Inc.* Humana, Inc. Kindred Healthcare, Inc.* Magellan Health Services, Inc.* Metropolitan Health Networks, Inc.* National Healthcare Corp. Providence Service Corp.* Triple-S Management Corp. "B"* WellCare Health Plans, Inc.* Life Sciences Tools & Services 0.9% Cambrex Corp.* PerkinElmer, Inc. Pharmaceuticals 2.6% Akorn, Inc.* Cornerstone Therapeutics, Inc.* Medicines Co.* Medicis Pharmaceutical Corp. "A" Questcor Pharmaceuticals, Inc.* ViroPharma, Inc.* Watson Pharmaceuticals, Inc.* Industrials 17.7% Aerospace & Defense 1.8% Ceradyne, Inc.* Cubic Corp. LMI Aerospace, Inc.* Moog, Inc. "A"* Air Freight & Logistics 0.5% Forward Air Corp. Airlines 0.4% Alaska Air Group, Inc.* SkyWest, Inc. Building Products 0.3% Gibraltar Industries, Inc.* Commercial Services & Supplies 2.2% Clean Harbors, Inc.* Corrections Corp. of America* G & K Services, Inc. "A" Multi-Color Corp. R.R. Donnelley & Sons Co. Standard Register Co. Sykes Enterprises, Inc.* Team, Inc.* The Brink's Co. Construction & Engineering 2.8% Fluor Corp. KBR, Inc. MasTec, Inc.* Northwest Pipe Co.* Pike Electric Corp.* Primoris Services Corp. Sterling Construction Co., Inc.* Tutor Perini Corp. URS Corp.* Electrical Equipment 0.6% Encore Wire Corp. EnerSys* Industrial Conglomerates 0.1% Raven Industries, Inc. Machinery 5.8% Alamo Group, Inc. Altra Holdings, Inc.* Cascade Corp. Colfax Corp.* Force Protection, Inc.* Gardner Denver, Inc. Harsco Corp. Hurco Companies, Inc.* Kadant, Inc.* L.B. Foster Co. "A" Miller Industries, Inc. Mueller Industries, Inc. NACCO Industries, Inc. "A" NN, Inc.* Tecumseh Products Co. "A"* Titan International, Inc. Twin Disc, Inc. Marine 0.1% International Shipholding Corp. Professional Services 1.5% Barrett Business Services, Inc. CRA International, Inc.* GP Strategies Corp.* ICF International, Inc.* Kelly Services, Inc. "A"* On Assignment, Inc.* School Specialty, Inc.* SFN Group, Inc.* Towers Watson & Co. "A" Road & Rail 0.8% AMERCO* P.A.M. Transportation Services, Inc.* Saia, Inc.* Werner Enterprises, Inc. Trading Companies & Distributors 0.8% Aircastle Ltd. Beacon Roofing Supply, Inc.* CAI International, Inc.* DXP Enterprises, Inc.* Lawson Products, Inc. Information Technology 20.5% Communications Equipment 2.0% Brocade Communications Systems, Inc.* Comtech Telecommunications Corp. EchoStar Corp. "A"* Computers & Peripherals 0.8% Electronics for Imaging, Inc.* Imation Corp.* Silicon Graphics International Corp.* Electronic Equipment, Instruments & Components 4.3% Anixter International, Inc. Arrow Electronics, Inc.* AVX Corp. Brightpoint, Inc.* Coherent, Inc.* Electro Rent Corp. Insight Enterprises, Inc.* Jabil Circuit, Inc. Measurement Specialties, Inc.* MTS Systems Corp. Newport Corp.* OSI Systems, Inc.* PC Connection, Inc.* Vishay Intertechnology, Inc.* Internet Software & Services 1.9% IAC/InterActiveCorp.* InfoSpace, Inc.* Keynote Systems, Inc. ModusLink Global Solutions, Inc. IT Services 1.6% CACI International, Inc. "A"* CIBER, Inc.* Computer Task Group, Inc.* TeleTech Holdings, Inc.* Semiconductors & Semiconductor Equipment 5.1% Altera Corp. Brooks Automation, Inc.* CEVA, Inc.* Cypress Semiconductor Corp.* Entegris, Inc.* Fairchild Semiconductor International, Inc.* GT Solar International, Inc.* KLA-Tencor Corp. Kulicke & Soffa Industries, Inc.* Lattice Semiconductor Corp.* MKS Instruments, Inc. Photronics, Inc.* Silicon Image, Inc.* Silicon Motion Technology Corp. (ADR)* Software 4.8% ACI Worldwide, Inc.* ePlus, Inc.* Fair Isaac Corp. Fortinet, Inc.* Magma Design Automation, Inc.* Manhattan Associates, Inc.* MICROS Systems, Inc.* NetScout Systems, Inc.* OPNET Technologies, Inc. TeleNav, Inc.* TIBCO Software, Inc.* Materials 7.5% Chemicals 5.1% Innophos Holdings, Inc. LSB Industries, Inc.* Minerals Technologies, Inc. OM Group, Inc.* Rockwood Holdings, Inc.* TPC Group, Inc.* W.R. Grace & Co.* Westlake Chemical Corp. Metals & Mining 0.6% Hecla Mining Co.* Materion Corp.* Noranda Aluminum Holding Corp.* Pan American Silver Corp. Randgold Resources Ltd. (ADR) Paper & Forest Products 1.8% Buckeye Technologies, Inc. Domtar Corp. KapStone Paper & Packaging Corp.* Mercer International, Inc.* Neenah Paper, Inc. P.H. Glatfelter Co. Telecommunication Services 0.7% Diversified Telecommunication Services 0.1% General Communication, Inc. "A"* Wireless Telecommunication Services 0.6% USA Mobility, Inc. Utilities 1.2% Electric Utilities 0.6% El Paso Electric Co. PNM Resources, Inc. Portland General Electric Co. Gas Utilities 0.6% Chesapeake Utilities Corp. Southwest Gas Corp. Total Common Stocks (Cost $75,348,094) Cash Equivalents 0.5% Central Cash Management Fund, 0.11% (a) (Cost $411,704) % of Net Assets Value ($) Total Investment Portfolio (Cost $75,759,798) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $76,024,806. At June 30, 2011, net unrealized appreciation for all securities based on tax cost was $7,631,262.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $9,171,052 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,539,790. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At June 30, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Russell E-Mini 2000 Index USD 9/16/2011 8 Currency Abbreviation USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks(b) $ $
